Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 20-26, 47, 49 and 54-63 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2021 was filed after the mailing date of the Non-Final Office on August 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejection Withdrawn
Applicant’s arguments see p. 9-13, filed February 24, with respect to claims 20-26, 47, 49 and 54-56 have been fully considered and are persuasive.  The Claims 20-26, 47, 49 and 54-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al (of record, US 2008/005842'/, published March 2008; PTO 892) in view of Udo et al (newly cited. International J of Pharmaceutics 288: 95-100, published March 10, 2010: PTO 892) and Warren (of record, US 20060121085, published 2006; PTO 892) has been withdrawn.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim 56 recites the limitation "one or more methylene groups" in base claim 55.  There is insufficient antecedent basis for this limitation in the claim.  Amending claim 56 to recite “…wherein the linker comprises one or more methylene groups are replaced by a Y group …” would obviate this rejection. 
Claim 59 recites the limitation “the linker group” in claim 20.  There is insufficient antecedent basis for this limitation in the claim.  Deleting the term “group” in claim 20 would obviate this rejection. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is new matter. 
The recitation of “wherein m is an integer resulting in a PEG having a Mw of 3400 or less; and n is 1 to 100” in claims 61-63 has no support in the specification and the claims as originally filed.  
The specification discloses, “wherein n is an integer resulting in a PEG having a MW of 3400 or less; and m is 1 to 100, see p. 494-496. 

Conclusion
Claims 20-26, 47, 49, 54-55, 57-58 and 60 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/Primary Examiner, Art Unit 1644